Citation Nr: 1505862	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over theVeteran's appeal was subsequently transferred to the RO in Little Rock, Arkansas, and that RO certified the Veteran's appeal to the Board in November 2013.  

The Veteran testified at a February 2014 Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO, and a transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  A June 2009 RO decision denied entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the June 2009 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, and raises a reasonable possibility of substantiating the claim.  

3.  Resolving reasonable doubt in favor of the Veteran, he was present in the Republic of Vietnam during active service; therefore, his in-service exposure to herbicides is presumed.  


CONCLUSIONS OF LAW

1.  The June 2009 RO decision denying entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for service connection for diabetes mellitus, type II, due to presumed herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board's decision herein represents a complete grant of the benefits sought on appeal; thus, any deficiency in VA's compliance with its duties to notify and assist the Veteran is deemed to be harmless error, and no further discuss of such duties is warranted.  


II.  New and Material Evidence - Diabetes Mellitus, Type II

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, was previously denied in a June 2009 RO decision.  At that time, the RO found that the Veteran had not established the following:  in-country active service in Vietnam, actual exposure to herbicides during active service, or evidence that diabetes mellitus, type II, had manifested within one year of service discharge.  

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the June 2009 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).  

Since the prior final June 2009 RO decision, relevant evidence added to the record includes the Veteran's June 2010 statement describing his active duty assignment as a radar technician, which involved traveling within the borders of Vietnam to recover classified electronics parts from airplane crash sites.  Additionally, the Veteran provided similar testimony at the February 2014 Board hearing.  The Board finds that the Veteran's statements, which are presumed to be credible, constitute new and material; such evidence was not of record at the time of the prior final RO decision and it relates to a material element of the previously denied claim for service connection, specifically whether or not the Veteran had in-country service in Vietnam.  As the information submitted since the last final RO decision constitutes new and material evidence, the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


III.  Service Connection - Diabetes Mellitus, Type II

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Additionally, service connection may be granted on a presumptive basis for certain specified diseases, including diabetes mellitus type II, as due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

"Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The Veteran essentially contends that he developed diagnosed diabetes mellitus, type II, due to exposure to herbicides during active service, which included visitation to Vietnam.  

Private treatment records from November 2005 document theVeteran's diagnosis of diabetes mellitus, type II, with restricted diabetic diet.  This diagnosis is confirmed in subsequent VA treatment records which also show related treatment, including multiple prescription hypoglycemic agents.  The Board finds this to be competent evidence that the Veteran's current diabetes mellitus, type II, manifested to a degree of 10 percent or more after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 4.119, DC 7913 (2014).  

The Veteran reported that at the end of his deployment on the U.S.S. Hancock in April 1972, he flew off the ship on a mail plane and layovers in Da Nang and at Tan Son Nhut Air Base en route to the United States.  He reported that it was common practice at that time for military personnel leaving the ship to catch a ride on whatever plane was available to take them to mainland Vietnam where they could then catch a return flight to the United States.  

A corroborating sworn buddy statement from June 2008 contains the report of a fellow servicemember who was stationed aboard the U.S.S. Hancock with the Veteran and describes how he and the Veteran traveled ashore by mail plane, where they had layovers in Da Nang and at Tan Son Nhut Air Base en route to the United States.  

As discussed above, the Veteran's June 2010 statement describes his active duty assignment as a radar technician, which involved traveling within the borders of Vietnam to recover classified electronics parts from airplane crash sites.  The Veteran also provided additional testimony regarding his trips within Vietnam at the February 2014 Board hearing.  

The Veteran's service treatment records and service personnel records do not contain any notation indicating that he was physically present within the borders of Vietnam during service.  The Board notes that a request to the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) documents that the Veteran's Navy unit was credited with Vietnam service for two separate periods from February 1972 to April 1972; however, there was no conclusive proof that the Veteran was physically in country.  

A response from the Center for Unit Records Research (CURR) states that command histories, deck logs, and muster rolls/personnel diaries are the only administrative records produced by commissioned U.S. Navy ships during the Vietnam War that are permanently retained.  Such records, however, do not normally annotate individuals arriving or going ashore on a routine basis.  While deck logs may indicate aircraft or boats arriving/departing, they do not do not normally list the destinations of these aircraft and vessels, and they do not list passengers by name, unless the individual is a very important person (VIP) or high-ranking officer.  

The Board finds that both the Veteran and the author of the June 2008 buddy statement are competent to discuss facts or circumstances concerning their experiences during active service, including their reports of layovers within Vietnam and the Veteran's statements regarding the recovery of electronics parts from airplanes located within Vietnam.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds that the accounts of both the Veteran and the author of the June 2008 buddy statement are inherently credible when considered with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

While there is nothing that can corroborate the Veteran's statements, his testimony, or the corroborating buddy statement regarding the Veteran's presence within Vietnam during active service, there is also nothing that specifically contradicts such statements, which been found to be inherently credible.  Accordingly, the Board resolves any reasonable doubt in the Veteran's favor and finds that he actually set foot within the land borders of Vietnam during active service, see Haas, 525 F.3d 1168; therefore, entitlement to service connection for diabetes mellitus, type II, is granted on a presumptive basis. 38 U.S.C.A. §§ 1116(a), 5107(b); 38 C.F.R. 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e); Gilbert, 1 Vet. App. 49.  


ORDER

New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  

Service connection for diabetes mellitus, type II, due to presumed herbicide exposure, is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


